DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph 42, delete “machine room 40, car top 42, in car 44 and the pit 46”, and insert --machine room 42, car top 44, in car 46 and the pit 48-- to match the reference numerals found in Fig. 2a.  
Appropriate correction is required.
Claim Objections
Claims 15, 17 and 19 are objected to because of the following informalities:  Claims 15, 17 and 19 depend from claim 12.  It appears that claim 15, 17 and 19 should be amended to depend from claims 14, 16 and 18, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 2 and 3 recite the limitation "the schedule of code requirements" in lines 2 and 3.    There is insufficient antecedent basis for this limitation in the claim.  Claim 1, upon which claims 2 and 3 depend, recites “a schedule of code required maintenance tasks”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-3, 6-11 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2012/0290104 to Holt et al. (Holt).
Claim 1
With regard to a completed survey of the mechanical and electro-mechanical equipment, the completed survey configured to document the physical characteristics of 
With regard to an algorithm configured to apply values to the assessment of the plurality of metrics; Holt teaches measuring several metrics of the plant (par. 31).
With regard to a schedule of code required maintenance tasks for the mechanical and electro- mechanical equipment, wherein an interval of the required maintenance tasks is determined by the algorithm based on the values applied to the assessment of the plurality of metrics; Holt teaches regulations, codes and standards data, and using this data along with other input data, and algorithms to schedule maintenance and recommend actions (Fig. 1, regulations, codes and standards 40, algorithms 64, action scheduling algorithm 76, recommended action algorithm 68; pars. 30, 36, 37, 49, 51, 52; Fig. 4, proof test interval extended 144, par. 57).
Claim 2
Holt teaches that the schedule of code requirements includes testing requirements (par. 57).
Claim 3

Claim 6
Holt teaches that the plurality of metrics includes an assessment of the condition of the mechanical and electro- mechanical equipment (par. 31).
Claim 7
Holt teaches that the mechanical and electro-mechanical equipment is assigned a condition metric depending on the condition of the mechanical and electro-mechanical equipment (par. 31).
Claim 8
Holt teaches that the plurality of metrics includes an assessment of the accumulated wear of the mechanical and electro- mechanical equipment (par. 37, risk and failure calculations indicate wear; pars. 46, 47, risk score).
Claim 9
Holt teaches that the mechanical and electro-mechanical equipment is assigned an accumulated wear metric depending on the accumulated wear of the mechanical and electro-mechanical equipment (par. 37, risk and failure calculations indicate wear; pars. 46, 47, risk score).
Claim 10
Holt teaches that the plurality of metrics includes an assessment of the design of the mechanical and electro-mechanical equipment (pars. 28, deviations from plant design, 29, 60).
Claim 11

Claim 14
Holt teaches that the plurality of metrics includes an assessment of the usage of the mechanical and electro-mechanical equipment (pars. 61-64, esp. par. 62, monitors equipment usage).
Claim 15
Holt teaches that the mechanical and electro-mechanical equipment is assigned a usage metric depending on the usage of the mechanical and electro-mechanical equipment (pars. 61-64, derives risk and life values based on usage).
Claim 16
Holt teaches that the plurality of metrics includes an assessment of the environment of the mechanical and electro- mechanical equipment (pars. 31, 32, 40).
Claim 17
Holt teaches that the mechanical and electro-mechanical equipment is assigned an environment metric depending on the environment of the mechanical and electro-mechanical equipment (pars. 31, 32, 40).
Claim 18
Holt teaches that the plurality of metrics includes an assessment of the technology of the mechanical and electro- mechanical equipment (pars. 31, 32, plant equipment data and plant external interdependent systems data).
Claim 19

Claim 20
Holt teaches that the algorithm is configured to calculate a global interval summation based on the values applied to the assessment of the plurality of metrics (Fig. 3, steps 106, 108; par. 44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt in view of US Patent Application Publication 2016/0012707 to McKinley et al. (McKinley).
Claim 4
Holt teaches all the limitations of claim 1 upon which claim 4 depends.  Holt does not teach that the plurality of metrics includes an assessment of the age of the mechanical and electro-mechanical equipment.  McKinley teaches showing the age of an asset or equipment (pars. 8, 109, 135; Fig. 20D).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the 
Claim 5
Holt teaches all the limitations of claim 1 upon which claims 4 and 5 depend.  Holt does not teach that the mechanical and electro-mechanical equipment is assigned an age metric depending on the age of the mechanical and electro-mechanical equipment.  McKinley teaches showing the age of an asset or equipment (pars. 8, 109, 135; Fig. 20D).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plant optimization, as taught by Holt, to include determining age of the asset or equipment, as taught by McKinley, because it provides monitoring, collection and analysis utilizing actual usage data for equipment including usage times, dates and other information in order to provide improved service and better lifespan product knowledge for each piece of equipment with an improved operational efficiency of equipment (McKinley, par. 8).
Claim 12
Holt teaches all the limitations of claim 1 upon which claim 12 depends.  Holt does not teach that the plurality of metrics includes an assessment of the inherent quality of the mechanical and electro- mechanical equipment.  McKinley teaches service notifications that include preventive maintenance suggestions based on previously 
Claim 13
Holt teaches all the limitations of claim 1 upon which claims 12 and 13 depend.  Holt does not teach that the mechanical and electro-mechanical equipment is assigned an inherent quality metric depending on the inherent quality of the mechanical and electro-mechanical equipment.  McKinley teaches service notifications that include preventive maintenance suggestions based on previously measured qualities of similar equipment (pars. 8, 89).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plant optimization, as taught by Holt, to include the inherent quality metric aspect of remote equipment monitoring and notification using a server system, as taught by McKinley, because it provides monitoring collection and analysis utilizing actual usage data for equipment including usage times, dates and other information in order to provide improved service and better lifespan product knowledge for each piece of equipment with an improved operational efficiency of equipment (McKinley, par. 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication 2016/0134686 to Youker et al. teaches cloud management for cloud servers that may control a group of elevators (pars. 22, 25).
US Patent Application Publication 2013/0253974 to Mangalam et al. teaches inspecting and assessing risk of mechanical equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864